Title: To Benjamin Franklin from William Carmichael, 25 January 1780
From: Carmichael, William
To: Franklin, Benjamin


Sir
25. Jany. 1780.
I have the Honor of informing you of our arrival at this Place this Day in the frigate l’Aurore from Martinico to which Iland the officers of the Confederacy thought proper to proceed in Consequence of the loss of all our Masts & the Damage our rudder received on the Edge of the Bank of New-foundland.
We Left Martinico the 28th. of December & have a most agreable Passage and most fortunately escaped the Enemy who are now Superior on this Coast. While in the West Indies we received no Accts. from America, of what had passed since we left Philadelphia, but what were very confused. Admiral arbuthnot whit Six Ships of War and sixteen Regiments arrived at Barbadoes the middle of December, so that the force of the Enemy on the Continent cannot be great. They had in these Seas when we quitted them near thirty Sail of the Line & with the Troops which arrived at Barbadoes were in Condition to attempt the Conquest of some of the Islands.
Sir Peter Parker with eighteen sail was at Ste. Lucia and on the 18th. of December intercepted betwen that Island and Martinico part of a fleet Merchant men from the Mediterranean; The gallantry of Monsr. La Mothe Piquet saved the rest; for the Particulars of this affairs I refer you to the Acct. which the Court will publish. I set off on Wednesday for Madrid with M. Girard & shall be happy to receive from some acct of the present situation of our Affairs in Europe. I have written a long Letter which M Girard will deliver you, containing an Account of what had happened in America previous to my Appointment. I should have thought myself happy in being in such a Situation, as to have profited daily by the Experience which the World ever in your Lifetime allows you to possess, but unfortunately Circumstances which I hope to have the Honor of explaining to you in Person, prevented it. I write at the same time to Dr. Bancroft who will communicate in Cypher any thing that you may think improper to trust to the Common Conveyance. The Honor which you have done me in writing to me while I was in America induces me to hope that you will take me under your Protection in Europe, & from time to time by Letters give me that Advices & Instruction which I wished to receive in Person. I take the Liberty of intreating you to mention me in such a manner to all those who do me Honor of remembring me, as a greatful mind would be sollicitous to Express. Your good host ought to be at the Head of the List. M. Adams hath undoubtedly given you Copies of all the public Letters with which M. Jay is charged. Altho’ I have not the Honor of being personally known to the first mentioned Gentleman, I shall be happy to cultivate that good understanding, which the Public interest would require, Independant of the Esteem which his Character entile him. If my friend Billy has an inclination to visit Madrid, he will always find an Appartment & a Cordial Acception from, Sir, Your much obliged and Most humble Servant 
(signed) Wm. Carmichael.
P.S. I must beg you to be so obliging to forward a Credit of two hundred pound Sterling to me at Madrid to the House in which M. Gardoqui is concerned. Our Credit is so low here from Circumstances which I cannot explain, that I cannot neglect Bills drawn for the Interest of Money borrowed in America & Payable in Paris, which Bills I bought at the same rate as those of french Agent Mr. holker were sold for.
If you cannot take the Liberty of inclosing under Cover to the french minister at Madrid, Address me at the Post office under the Name of Monsr. Clement.
His Exy. Dr. franklin.

